IN THE SUPREME COURT OF THE STATE OF NEVADA


                     IN THE MATTER OF DISCIPLINE OF                            No. 84860   FILED
                     DOUGLAS C. CRAWFORD, BAR NO.
                                                                                           JUL 01 202
                     181.

                                                                                      BY
                                                                                           HIEF DEPUTY CLERK



                     ORDER GRANTING PETITION FOR TEMPORARY SUSPENSION AND
                             RESTRICTION ON ACCESS TO CLIENT FUNDS
                                 This matter involves competing petitions regarding Nevada-
                     licensed attorney Douglas Crawford. Bar counsel has filed a petition under
                     SCR 102(4), asking this court to impose an immediate temporary
                     suspension and enjoin Crawford from making withdrawals from accounts
                     in which he is currently holding any client funds pending resolution of
                     formal disciplinary proceedings against him.          Crawford opposes that
                     petition and alternatively petitions this court under SCR 117(3) to transfer
                     him to disability inactive status pending a determination as to whether he
                     is incapable of practicing law based on a disability due to mental or physical
                     infirmity, illness, or addiction. Bar counsel opposes Crawford's petition.
                                 We first address Crawford's request under SCR 117(3). His
                     petition does not satisfy the requirements of that rule.         In particular,
                     Crawford's petition does not argue, and his supporting mental health letters
                     do not establish, that the alleged disability incapacitates him from
                     defending against a disciplinary proceeding or investigation.          See SCR

                     117(3) ("If, during the course of a disciplinary proceeding or investigation,
                     the attorney contends in a petition or joint petition filed with the supreme
                     court that he or she is suffering from a disability due to mental or physical
                     infirmity, illness, or addiction, which rnakes it impossible for the attorney to
                     adequately defend the disciplinary proceeding, the supreme court shall
SUPREME COURT
     OF              enter an order transferring the attorney to disability inactive status . . . ."
   NEVADA

(0) I947A   <41Dr•                                                                22- 7,eptv3
                        (emphases added)). We therefore deny Crawford's petition for transfer to
                        disability inactive status.
                                      Turning to bar counsel's petition under SCR 102(4), we grant
                        the petition.     The petition and supporting documentation show that
                        Crawford "appears to be posing a substantial threat of serious harm to the
                        public." SCR 102(4)(b). In particular, he allegedly has engaged in conduct
                        over an extended period of time that violates RPC 1.8(j) (sexual relations
                        with a client), RPC 8.4(a) (violation or attempted violation of the RPC), and
                        RPC 8.4(b) (criminal act that reflects adversely on fitness as a lawyer).
                        Although Crawford argues that he currently does not pose a "substantial
                        threat" of harm because he has voluntarily ceased practicing law, we
                        disagree.     Crawford's actions in that respect notwithstanding, they are
                        voluntary. Absent action by this court, he could resume the practice of law
                        at any time. The threat of harm to the public has not been abated. And the
                        potential harm he poses to the public is "serious." In particular, some of the
                        allegations involve sexual conduct toward clients in violation of RPC 1.8(j).
                        The allegations and supporting documentation thus satisfy SCR 102(4)(b).
                        We further conclude that Crawford's handling of client funds should be
                        restricted.     See SCR 102(4)(c) (providing that the court may place
                        restrictions on an attorney's handling of funds entrusted to the attorney).
                                      Accordingly, attorney Douglas C. Crawford is temporarily
                        suspended from the practice of law, pending the resolution of formal
                        disciplinary proceedings against him.       In addition, pursuant to SCR
                        102(4)(c), we impose the following conditions on Crawford's handling of
                        funds entrusted to him: Crawford is prohibited from making withdrawals
                        from accounts in which he is currently holding any client funds, except upon
                        written approval of bar counsel.

SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A    .filectm
                                 The State Bar shall immediately serve Crawford with a copy of
                    this order. Such service may be accomplished by personal service, certified
                    mail, delivery to a person of suitable age at Crawford's place of employment
                    or residence, or by publication.   When served on either Crawford or a
                    depository in which he maintains any accounts holding client funds, this
                    order shall constitute an injunction against withdrawal of the proceeds
                    except in accordance with the terms of this order. See SCR 102(4)(c). The
                    parties shall comply with the provisions of SCR 115 and SCR 121.1.
                                 It is so ORDERED.1




                                            Parraguirre


                      /                        J.                  Al;%-tie."4--)2        J.
                    Hardesty                                  Stiglich


                             C&K               J.
                    Cadish                                    Pickering




                                            Herndon




                    cc:   Bar Counsel, State Bar of Nevada
                          Rob W. Bare
                          Chair, Southern Nevada Disciplinary Board
                          Executive Director, State Bar of Nevada
                          Admissions Officer, United States Supreme Court


                          1The  Honorable Abbi Silver, Justice, voluntarily recused herself from
                    participating in this matter. This is our final disposition of this matter.
SUPREME COURT       Any new proceedings shall be docketed under a new docket number.
        OF
     NEVADA
                                                          3
(0) 1947A    400,